Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 1 of 9




                   Exh. C

     IRS Motion to Dismiss for
           Lack of Jurisdiction
              Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 2 of 9

 US TAX COURT                                                   gges t     US TAX COURT
   RECEIVED                                                    y       %       eFILED
                                                               sUS
   MAR 11 2020                                                     *        MAR 11 2020
    8:46 AM




ROBERT ALLEN MCNEIL,
                 Petitioner,
                                                ELECTRONICALLY FILED

               v-                               Docket No.   22578-19


COMMISSIONER OF INTERNAL REVENUE,
                 Respondent




         RESPONDENT'S MOTION TO DISMISS FOR LACK OF
                       JURISDICTION
 Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 3 of 9




                      UNITED STATES TAX COURT

ROBERT ALLEN MCNEIL,

                        Petitioner,

                        V.              )   Docket No. 22578-19
                                        )   Filed Electronically

COMMISSIONER OF INTERNAL REVENUE,

                        Respondent.

             MOTION TO DISMISS FOR LACK OF JURISDICTION

        RESPONDENT MOVES that this case be dismissed for lack

of jurisdiction upon the ground that no notice of deficiency

or other determination that would form the basis for a

petition to this Court has been sent to petitioner with

respect to one or more tax years from 2000 through 2018.

        IN SUPPORT THEREOF,   respondent respectfully states:

                              BACKGROUND

        1.   Petitioner alleges no facts or assignments of

error in the petition other than to claim that he received

no notices of deficiency or notices of determination

concerning collection action for the tax years 2000 through

2018.
  Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 4 of 9




Docket No.22578-19                 -2-


        2.     No notice of deficiency, notice of determination

or other jurisdictional noticel was attached to the petition

served on respondent.

        3.     Copies of petitioner's 2000 through 2018

transcripts of account       (or verifications of non-filing) are

attached as Exhibits A through S, respectively.

        4.     According to respondent's records, petitioner has

not filed an income tax return since before the tax year

2000.2       Respondent prepared substitutes for return for

petitioner under I.R.C. § 6020(b), followed by deficiency

assessments, for the tax years 2002 through 2013, except for

2007.        The last deficiency assessment,   for 2013, was on June

19, 2017, more than 2.4 years prior to the date petitioner

filed his petition herein.

        5.      Respondent also issued to petitioner collection

due process       (CDP) lien and levy notices for the tax years

2002 through 2013, except for 2007.        According to

respondent's records, petitioner signed U.S. Postal Service


1Notices that confer jurisdiction upon the Tax Court under
the Code are referred to herein as "jurisdictional notices."

2Hereafter, references to "2000", "2001", "2002," etc. are
references to the tax year 2000, 2001, 2002, etc. unless
otherwise indicated.
 Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 5 of 9




Docket No.22578-19               -3-


return receipts for the last two CDP levy notices, issued

November 18, 2016, and February 21, 2018,        for 2012 and 2013,

respectively.     See Exhibits M and N.     The last CDP lien

notice, for 2013, was issued March 12, 2019.         See Exhibits N

and T.    A computerized copy of the 2013 CDP lien notice,

with related notice of federal tax lien, is attached as

Exhibit T.

     6.       Respondent's Office of Appeals advised

respondent's counsel that, according to Appeals' records,

Appeals held no CDP hearing(s) with respect to petitioner's

tax years 2000 through 2013.      Thus, no notice of

determination would have been issued with respect to such

years.


                              ANALYSIS

     Jurisdiction

     7.      The Tax Court is a court of limited jurisdiction

and may exercise jurisdiction only to the extent expressly

authorized by Congress.     I.R.C. § 7442.     See, e.g., Bernal

v. Commissioner, 120 T.C. 102, 107 (2003).         No statutory

basis exists for this Court to consider the issues raised in

the petition.
 Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 6 of 9




Docket No.22578-19               -4-


     I.R.C. § 6213

     8.    Under section 6213(a), a taxpayer may file a

petition with this Court seeking redetermination of a

deficiency proposed in a notice of deficiency.          The petition

must be filed within 90 days of the date of the mailing of

the notice of deficiency to the taxpayer unless the 90th day

falls on a Saturday, Sunday or a legal holiday in the

District of Columbia ("D.C. legal holiday"), in which case,

the due date is the first day after the 90th day which is

not a Saturday, Sunday or D.C. legal holiday.          I.R.C. §

6213(a); Tax Court Rule 25.

     9.    As noted above, respondent searched his records

and found no evidence that respondent issued to petitioner a

notice of deficiency within the requisite time period for

any of the tax years at issue.         Section 6213 does not confer

jurisdiction in this case.

     I.R.C. §§ 6320/6330

     10.   Under sections 6320(c) and 6330(d)        (section

6320(c) incorporates by reference section 6330(d)), a

taxpayer may file a petition with this Court seeking

judicial review of a notice of determination issued to the
 Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 7 of 9




Docket No.22578-19               -5-


taxpayer at the conclusion of a collection due process             (CDP)

hearing.   The petition must be filed within 30 days of the

date of the mailing of the.notice of determination to the

taxpayer unless the 30th day falls on a Saturday, Sunday or

a D.C. legal holiday, in which case, the due date is the

first day after the 30th day that is not a Saturday, Sunday

or D.C. legal holiday.     I.R.C. §§ 6320(c); 6330(d)(1); Tax

Court Rule 25.

     11.   As indicated above, respondent searched his

records and found no evidence that petitioner participated

in a CDP hearing with respect to any of the tax years at

issue or that Appeals issued to petitioner a notice of

determination within the requisite time period (or at any

time) for any of the tax years at issue.         Section 6330(d)

does not confer jurisdiction over this case.          See,

generally, Offiler v. Commissioner, 114 T.C. 492, 498

(2000).

     Other Notices

     12.   During his review of petitioner's administrative

records, respondent found no evidence of any other

jurisdictional notice (such as a final determination letter
 Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 8 of 9




Docket No.22578-19               -6-


under I.R.C. § 6015) that would confer upon this Court

jurisdiction over the subject matter of this case.

       13.   Respondent's counsel called petitioner to find out

whether petitioner objected to the Court granting this

motion but failed reach him.       To date, petitioner has not

responded to respondent's voice mail message requesting that

he return her call.

       WHEREFORE,   for the foregoing reasons, respondent

requests that this motion be granted.




                                        MICHAEL J. DESMOND
                                        Chief Counsel
                                        Internal Revenue Service




Date                              By:
                                        CINDY LYNN WOFFORD
                                        Attorney (SB/SE, Dallas)
                                        Tax Court Bar No. PC0275
                                        4050 Alpha Road, 13th Floor
                                        MC 2000 NDAL
                                        Dallas, TX 75244-4203
                                        Telephone: (469) 801-1084
                                        Cindy.L.Wofford@irscounsel.
                                        treas.gov
 Case 1:20-cv-00329-JDB Document 19-4 Filed 10/16/20 Page 9 of 9




Docket No.22578-19               -7-


OF COUNSEL:
JOSEPH W. SPIRES
Division Counsel (SB/SE)
AUDREY M. MORRIS
Area Counsel (SB/SE, Area 6)
MOENIKA N. COLEMAN
Associate Area Counsel (SB/SE, Area 6)
